Title: To James Madison from William C. C. Claiborne, 20 January 1803 (Abstract)
From: Claiborne, William C. C.
To: Madison, James


20 January 1803, “Near Natchez.” Encloses “general abstracts” [not found] of a recently received return of the claims filed in Washington County. Most titles exhibited in the county “are very incomplete.” “It is not believed, that any of the citizens claiming under Spanish sales, had obtained patents previous to October 1795, but remained in possession of their lands, by virtue of an Order of survey from the governor general, which is commonly called a Grant.” Referred to this “species of title” in his letter of 5 Nov. Observes it was not until after the Spanish conquered Florida that they introduced the custom of issuing patents. Previously, “a warrant of survey and possession was the only mode of Spanish conveyance, and subsequent to the period alluded to, this kind of title after three years occupancy was esteemed valid.” Abstract no. 1 shows the amount of land claimed under British and Spanish grants. Abstract no. 2 shows the amount of land claimed under British and French patents. Abstract no. 3 shows the amount of land claimed under occupancy by those who were actual settlers in the ceded territory in October 1795. Also in the county are 108 heads of families who have settled and made “considerable improvements” on vacant land since 1795. Trusts that a right of preemption will be given to them and believes “it would be good policy to sell the land low to actual settlers,” which “will be the only means of preventing a considerable emigration to Louisiana, from this most remote and vulnerable part” of the U.S. Encloses a letter [not found] from Richard Lee, Washington County clerk, which accompanied the return of claims. Adds in a postscript that the original papers for the claims are filed in his office, it being judged unnecessary to forward them. They will be sent if needed.
 

   
   Letterbook copy (Ms-Ar: Claiborne Executive Journal). 3 pp. Printed in Rowland, Claiborne Letter BooksDunbar Rowland, ed., Official Letter Books of W. C. C. Claiborne, 1801–1816 (6 vols.; Jackson, Miss., 1917)., 1:263–64.


